Argued: September 9, 2021



                                                                                         IN THE COURT OF APPEALS

                                                                                                OF MARYLAND


                                                                                                      Misc. No. 20


                                                                                              September Term, 2020




                                                                                     IN THE MATTER OF THE APPLICATION
                                                                                    OF A.D. FOR ADMISSION TO THE BAR OF
                                                                                                 MARYLAND




                                                                                        Getty, C.J.
                                                                                        McDonald
                                                                                        Watts
                                                                                        Hotten
                                                                                        Booth
                                                                                        Biran,

                                                                                                               JJ.


                                                                                                      ORDER


  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                         Filed: September 13, 2021
                         2021-09-13 14:58-04:00




 Suzanne C. Johnson, Clerk
IN THE MATTER OF THE APPLICATION                  *           IN THE

OF A.D.                                           *           COURT OF APPEALS

FOR ADMISSION TO THE                              *           OF MARYLAND

BAR OF MARYLAND                                   *           Misc. No. 20

                                                  *          September Term, 2020


                                      ORDER


               The Court having considered the favorable recommendations of the

Character Committee for the Fifth Appellate Judicial Circuit and the State Board of Law

Examiners concerning the application of A.D. for admission to the Bar of Maryland, it is

this 13th day of September, 2021



               ORDERED, by the Court of Appeals of Maryland, a majority of the court

concurring, that the favorable recommendations of the Character Committee for the Fifth

Appellate Judicial Circuit and State Board of Law Examiners be, and they are hereby,

accepted, and it is further



               ORDERED, that the applicant be admitted to the Bar, conditioned upon

satisfaction of the requirements of Maryland Rules 19-212 (Maryland Law Component)

and 19-213 (Qualifying MPRE Score Required), and upon taking the oath prescribed by

the statute.




                                                           /s/ Joseph M. Getty
                                                       ____________________________________________________________________


                                                                         Chief Judge